DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B and sub-Species D in the reply filed on 3/1/2021 is acknowledged.
Claim 5 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.

Claim Objections
Claims 1-2 are objected to because it recites a tubular element in line 5.  Appropriate correction is required.  Applicant might consider reciting the tubular element instead.
Claims 1-2 are objected to because it recites a garment in line 7.  Appropriate correction is required.  Applicant might consider reciting the garment instead.
Claim 4 is objected to because it recites condom (at beginning of line) and said condom (at near end of line) in line 7.  Appropriate correction is required.  Applicant might consider reciting male condom and said male condom instead.
Claim 13 is objected to because it recites a garment in line 7.  Appropriate correction is required.  Applicant might consider reciting the garment instead.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 4 recites said second element inside-out to enable a member of said second user in lines 2-3. 
Applicant should utilize “adapted to” or “capable of” language to avoid this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 6-13 of U.S. Patent No. 10,512,563. 


Recitations from 
U.S. Patent No. 10/512,563
Recitations from this instant application, #16/722,777
Independent claim 3 recites:

     An apparatus that couples with a garment and a tubular element that enables non-penetrating sex between a first user having a body and orifices that naturally occur in said body and a second user, the apparatus comprising: 

     said garment configured to be worn by said first user wherein said garment comprises an interior surface facing said first user and an exterior surface facing away from said first user and wherein said garment comprises a hole in said exterior surface; 

     said tubular element comprising an open end and a closed end; 

     a first element comprising an opening configured to releasably couple with a tubular element comprising a condom on an open end of said condom and couple with said wherein said first element couples to said garment at a first location on said garment; 

     wherein said opening in said first element is collocated with said hole in said exterior surface of said garment; 

     a second element comprising a coupling element configured to releasably couple with said condom on a closed end of said condom and couple with said garment at a second location that differs from said first location; 

     wherein said first element is configured to couple to said garment to be worn by said first user at a first external portion of said first user; 

     wherein said second element is configured to couple to said garment to be worn by said first user at a second external portion of said first user and wherein said closed end of said condom is located on said interior surface of said garment 

     said second element secures said closed end of said condom in said position during said non-penetrating sex to prevent said closed end of said condom from entering any of said orifices of said first user; 

     wherein said first element and said second element are configured to maintain positions of both said open end and said closed end of said condom external to said first user and wherein said condom is configured to remain outside of all orifices of said first user during said non-penetrating sex.








An apparatus configured to couple with a garment and a tubular element that enables non-penetrating sex between a first user having a body and orifices that naturally occur in said body and a second user, the apparatus comprising: 











a first element comprising an opening configured to fixedly or releasably couple with a tubular element comprising an open end and a second end, on said open end of said tubular element and couple with a garment configured to be worn by said first user wherein said first element couples to said garment at a first location on said garment; 



a second element comprising a coupling element configured to fixedly or releasably couple with said tubular element on said second end of said tubular element and couple with said garment at a second location that differs from said first location; 
wherein said first element is configured to couple to said garment to be worn by said first user at a first external portion of said first user;

wherein said second element is configured to couple to said garment to be worn by said first user at a second external portion of said first user wherein said second element secures said second end of said tubular element in a position that is



said second element secures said second end of said tubular element in said position during said non-penetrating sex to prevent said second end of said tubular element from entering any of said orifices of said first user; 

wherein said first element and said second element are configured to maintain positions of both said open end and said second end of said tubular element external to said first user and wherein said tubular element is configured to remain outside of all orifices of said first user during said non-penetrating sex; and,


wherein at least a portion of said tubular element extends between an inside portion of said garment and said first user.



Regarding claim 2, see claim 3 in U.S. Patent No. 10,512,563.
Regarding claim 3, see claim 5 in U.S. Patent No. 10,512,563.
Regarding claim 4, see claim 6 in U.S. Patent No. 10,512,563.
Regarding claim 6, see claim 8 in U.S. Patent No. 10,512,563.
Regarding claim 7, see claim 9 in U.S. Patent No. 10,512,563.
Regarding claim 8, see claim 10 in U.S. Patent No. 10,512,563.
Regarding claim 9, see claim 11 in U.S. Patent No. 10,512,563.
Regarding claim 10, see claim 12 in U.S. Patent No. 10,512,563.
Regarding claim 11, see claim 13 in U.S. Patent No. 10,512,563.
Regarding claim 12, see claim 4 in U.S. Patent No. 10,512,563.
Regarding claim 13, see claim 3 in U.S. Patent No. 10,512,563.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.